Jacob Markowitz, J.
This is a motion for summary judgment in an action by the Attorney-G-eneral of the State of New York to enjoin defendant from engaging in the unlawful practice of law. Defendant holds himself out to be a ‘ ‘ Patent and Development Engineer ”, and offers through the medium of advertising to prepare patents “ for maximum commercial value with useful product development.” The answer interposed herein is interspersed with meaningless trivia and irrelevant tirades. As a litigation paper it violates practically every rule applicable to *1004pleading in this jurisdiction. Defendant does not deny that he is engaging in the activity complained of, but contends that State control cannot be extended over patent practitioners since they are under the jurisdiction of the United States Patent Office. This is basically the holding of Sperry v. Florida (373 U. S. 379). The court, however, is in agreement with the plaintiffs that the ruling in the Sperry case applies only to Federally registered patent practitioners and does not preclude State control over nonregistered practitioners such as defendant uncontrovertibly is. Thus, while a State cannot prevent a practitioner admitted to practice by the Patent Office from practicing patent law within its borders, it can exercise its police powers to prevent unregistered practitioners from pursuing without a license a calling for which a license is required. The motion is granted.